DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to AFCP 2.0 filed on 11/29/2021.
Claims 21-25 have been canceled.
Claims 1-20 are presented for examination.
Examiner would like to thank applicant representative for amending claims as discussed on Telephone interview conducted on 11/16/2021.
Response to Arguments
Applicant’s amendments with respect to claims 5, 13, and 18 have been fully considered and are persuasive.  The objections of claims 5, 13, and 18 has been withdrawn. 
Applicant’s arguments/amendments, see Remarks pg. 10, filed 11/29/2021, with respect to claims 1, 9, and 17 have been fully considered and are persuasive.  The rejection of 35 USC 103(a) has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Lieble et al (DE 102015207216 A1) teaches:


    PNG
    media_image1.png
    704
    810
    media_image1.png
    Greyscale

Nguyen et al (US Patent No. 9,950,476) teaches “Corresponding “heat maps” showing predicted distortion when alterations are introduced to the workpiece to compensate for predicted distortion prior to or during fabrication are shown in FIGS. 29 to 31. FIG. 29 shows “heat maps” 464 and 466 respectively depicting isometric and side views of the post-build distortion of the geometry 450 predicted by modelling, FIG. 30 shows a “heat map” 468 of an isometric view of the distortion of the geometry 450 predicted by the modelling after cooling to 100° C., and FIG. 31 shows “heat maps” 470 and 472 depicting isometric and side views of the distortion of the geometry 450 predicted by the modelling after release of the workpiece from 
Greenwood et al (US Patent No. 6,681,145 B1) teaches “ SOMaC uses "touch probe" or coordinate measurement machine software to locate critical features associated with the part during system calibration. These measurements establish a part frame of reference. During machining, SOMaC controls further operations based upon remeasurement and assessment of the location of these critical features. Because we establish a part frame of reference to which the machine adjusts, we eliminate the need for accurate part fixturing to establish a true position reference. The actual location of the part (and its features) is established by measuring the location of the features and comparing the measured location with the location established 
Lieble et al, Nguyen et al, Greenwood et al and other prior arts do not singularly or in combination disclose the limitations: 
“calculate a nonlinear scale factor map using an iterative simulation process, wherein the nonlinear scale factor map comprises a map associating a plurality of locations of the CAD model to corresponding ones of a plurality of scale factors respectively representing an increase or a decrease in an amount of distortion compensation to be applied based at least in part on a simulated effect upon the component in response to the iterative simulation process; 
“calculating a nonlinear scale factor map using an iterative simulation process, wherein the nonlinear scale factor map comprises a map associating a plurality of locations of the CAD model to corresponding ones of a plurality of scale factors respectively representing an increase or a decrease in an amount of distortion compensation to be applied based at least in part on a simulated effect of the component in response to the iterative simulation process; determining a compensation field indicating [[an]] the amount of distortion compensation to be applied across at least a portion of the component, wherein the amount of distortion compensation corresponds at least in part to a multiplication product of (i) the deviation between the geometry of the nominal CAD model and the measurement data of the first physical representation of the component, and (ii) the nonlinear scale factor map” as recited in claim 9,
“instructions to calculate a nonlinear scale factor map using an iterative simulation process, wherein the nonlinear scale factor map comprises a map associating a plurality of locations of the CAD model to corresponding ones of a plurality of scale factors respectively representing an increase or a decrease in an amount of distortion compensation to be applied based at least in part on a simulated effect of the component in response to the iterative simulation process; instructions to determine a compensation field indicating [[an]] the amount 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        12/23/2021